     Case 5:20-cv-00336-GW-KS Document 11 Filed 04/15/20 Page 1 of 3 Page ID #:43




 1
 2
 3
                                                                               JS-6
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     CARL R. BEDFORD, III,             ) NO. EDCV 20-0336-GW (KS)
11                                     )
                     Plaintiff,
12                                     )
             v.                        )
13                                     ) ORDER AND JUDGMENT OF DISMISSAL
14   UNKNOWN,                          )
                                       )
15                   Defendant.        )
16   _________________________________ )

17
18         On February 19, 2020, Plaintiff, a state prisoner proceeding pro se, filed a civil rights
19   complaint under 42 U.S.C. § 1983. (Dkt. No. 1.) Plaintiff asserts that prison officials assaulted
20   him, causing him serious injury, and that they interfered with his attempts to seek legal redress
21   of the assault. (See id.) However, the handwritten complaint does not clearly delineate the
22   cause(s) of action or the relief sought. As such, it violates Rule 8 of the Federal Rules of Civil
23   Procedure and is subject to dismissal for failure to state a claim upon which relief can be
24   granted. See FED. R. CIV. P. 8; United States ex rel. Cafasso v. Gen. Dynamics C4 Sys., Inc.,
25   637 F.3d 1047, 1059 (9th Cir. 2011) (complaint violates Rules 8 if a defendant would have
26   difficulty understanding and responding to it); see also 28 U.S.C. § 1915A(b) (Congress
27   requires district courts to dismiss civil rights complaints brought by prisoners if the court
28

                                                    1
     Case 5:20-cv-00336-GW-KS Document 11 Filed 04/15/20 Page 2 of 3 Page ID #:44




 1   determines that the complaint, or any portion thereof, fails to state a claim upon which relief
 2   can be granted).
 3
 4          Also on February 19, 2020, the Court notified Plaintiff that he had failed to pay the
 5   filing fee and had not filed a request to proceed in forma pauperis. (Dkt. No. 2.) On March
 6   4, 2020, after two weeks had passed and Plaintiff had not responded to the Court’s notification,
 7   the Court ordered Plaintiff to show cause, no later than March 25, 2020, why the action should
 8   not be dismissed for failure to pay the filing fee or obtain authorization to proceed without
 9   prepayment of the fee. (Dkt. No. 4.)
10
11          More than seven weeks have now passed since the Court issued its February 19, 2020
12   notification, and more than two weeks have passed since Plaintiff’s March 25, 2020 deadline
13   for paying the filing fee or filing a request to proceed without prepayment of the fee. To date,
14   Plaintiff has neither paid the filing fee nor requested to proceed in forma pauperis.
15
16          Further, on March 16, 2020 and March 27, 2020, the Court received mail it sent to
17   Plaintiff returned and marked undeliverable because Plaintiff is “out of custody.” (Dkt. Nos.
18   9, 10.) Accordingly, pursuant to Local Rule 41-6, the action is now also subject to dismissal
19   for want of prosecution because Plaintiff failed to notify the Court in writing of his change in
20   address within 15 days of March 16, 2020—the date that mail directed to him by the Clerk’s
21   office was first returned to the Court marked undelivered. L.R. 41-6 (“A party proceeding pro
22   se shall keep the Court . . . apprised of such party’s current address . . . . If mail directed by
23   the Clerk to a pro se plaintiff’s address of record is returned undelivered by the Postal Service,
24   and if, within fifteen (15) days of the service date, such plaintiff fails to notify in writing, the
25   Court and opposing parties of said plaintiff’s current address, the Court may dismiss the action
26   with or without prejudice for want of prosecution.”).
27
28

                                                     2
     Case 5:20-cv-00336-GW-KS Document 11 Filed 04/15/20 Page 3 of 3 Page ID #:45




 1         For all of the foregoing reasons, IT IS HEREBY ORDERED AND ADJUDGED that
 2   this action is DISMISSED.
 3
 4   DATED: April 15, 2020
 5                                              ________________________________
 6                                                  HON. GEORGE H. WU
                                                UNITED STATES DISTRICT JUDGE
 7
 8
 9
     Presented by:
10
11
12   ___________________________________
            KAREN L. STEVENSON
13   UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            3
